                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

PHILMAR DAIRY, LLC; ARCH
DIAMOND, LLC; MOONSTONE DAIRY, LLC;
and HENDRIKA DAIRY, LLC;

       Plaintiffs,

v.                                                                    No. 18-cv-0530 SMV/KRS

ARMSTRONG FARMS and
RANDY ARMSTRONG,

       Defendants,

and

RANDY ARMSTRONG,

       Counterclaimant,

v.

PHILMAR DAIRY, LLC; ARCH
DIAMOND, LLC; MOONSTONE DAIRY, LLC;
and HENDRIKA DAIRY, LLC;

       Counter-defendants.

                ORDER SETTING JURY SELECTION AND JURY TRIAL

       THIS MATTER is before the Court on a telephonic status conference held on January 25,

2019. The following settings and deadlines are hereby imposed.

       Jury Selection and Jury Trial will begin on August 26, 2019, at 9:00 a.m., and end no

later than August 30, 2019, in a courtroom to be determined in Albuquerque, New Mexico.

       No later than July 1, 2019, counsel must submit their exhibit lists, exhibit binders, joint

statement of the case, witness lists, designations of deposition testimony, proposed verdict forms,
proposed jury instructions, and proposed voir dire questions. The parties must comply with the

instructions below when submitting these items to the Court.

       Objections to exhibits, witnesses, designations of deposition testimony, proposed verdict

forms, the statement of the case, proposed jury instructions, and proposed voir dire questions are

due July 8, 2019. The parties must confer about any disputes prior to filing objections.



 Item           Description
 Exhibits       The parties, together, must file a consolidated exhibit list identifying all exhibits
                that the parties have stipulated are admissible. For those exhibits on which no
                stipulation could be reached, the offering party must file a contested exhibit list.
                The Court encourages the parties to resolve disputes over the authenticity of
                exhibits as early as possible. Trial time will not be utilized for authentication. If
                testimony is required to authenticate or lay the foundation for any exhibits, the
                Court will hear such testimony at the Pretrial Conference.
 Exhibit        The parties must deliver to my chambers two identical copies of a binder
 Binders        containing the stipulated exhibits. Additionally, as to the contested exhibits, each
                side must deliver to my chambers two identical copies of a binder containing its
                contested exhibits. All exhibits must be marked. Plaintiff’s exhibits must be
                identified with numbers, and Defendant’s must be identified with letters (e.g., A,
                B, C, . . . AA, AB, AC). The identification number or letter will remain the same
                whether the exhibit is admitted or not. Charts, plats, diagrams, etc., will be
                marked and ready as to measurements, landmarks, and other identifying factual
                material before trial.
 Joint          The parties must confer and attempt to agree upon a clear and concise statement
 Statement      of the case that will be read to the jury panel during jury selection. If counsel are
 of the Case    unable to agree to a joint statement of the case, each party must file a separate
                statement of the case.




                                                 2
Witness        The parties must file witness lists on the record. Witnesses must be listed in the
List &         order in which they will be called. The list must indicate whether the witness is
Designation    testifying by deposition or in person, whether the witness will be called or may
of             be called, and whether the witness will offer any opinion testimony.
Deposition
Testimony    The parties must also file designations of deposition testimony that they intend
             to use at trial. The designations must state the pages and lines of the deposition
             to be used. Counsel must submit copies of the depositions to the Court and must
             highlight the parts of the depositions that are to be used. These requirements do
             not apply to cross-examination or rebuttal of a witness presented in person at
             trial. If a party objects to the use of deposition testimony, the objecting party
             must mark those portions of the proposed deposition testimony to which the party
             objects. Marking must comply with D.N.M.LR-Civ. 10.6.
Proposed     The parties must confer and attempt to draft a proposed verdict form. The
Verdict      proposed verdict form must be filed on the record. If the parties are unable to
Form         agree on a form, each party must file its own proposed verdict form. The form(s)
             must also be emailed to chambers at smvproposedtext@nmd.uscourts.gov in a
             format compatible with MS Word.
Proposed     The parties must confer about proposed jury instructions that set forth the
Jury         elements and definitions of the claims and defenses. The Court’s stock set of
Instructions jury        instructions     is     available       at      its    website       at
             http://www.nmd.uscourts.gov/content/honorable-stephan-m-vidmar.

               Plaintiff is responsible for filing a set of requested jury instructions (“the
               stipulated set”) to which all of the parties agree. For those instructions on which
               the parties were unable to agree, each party must file its own proposed
               instructions (“the contested sets”), explaining the legal basis for its position, at
               the same time as submission of the stipulated set. No proposed instruction should
               be included in both the stipulated and contested sets. That is, no stipulated
               instruction should be repeated in a party’s contested set of jury instructions.

               Instructions must be double-spaced. Only one instruction should be included on
               each page, and each instruction must identified by number. Accordingly, each
               instruction page should be titled “[Stipulated or Plaintiff’s or Defendant’s]
               Instruction Number ___.” Each instruction page should include the appropriate
               legal citation(s). All deviations from pattern instructions must be identified as
               “modified” in the citation, and the modification must be highlighted in the body
               of the instruction. Carefully proofread each instruction for errors in spelling,
               grammar, punctuation, and citations, and for unintended deviations from pattern
               instructions used as sources. An appropriate cover sheet must be included on
               each and every set of instructions. The instructions must also be emailed to
               chambers at smvproposedtext@nmd.uscourts.gov in a format compatible with
               MS Word.


                                                3
 Proposed  Each party wishing to participate in voir dire must file “Proposed Voir Dire
 Voir Dire Questions.” The filing must identify the specific areas about which the party
 Questions wishes to inquire and must set forth proposed voir dire questions.


        The Court will set a pretrial motions hearing and a pretrial conference in a forthcoming

order. At the pretrial conference, the Court will hear argument on the admissibility of exhibits,

the statement of the case, witnesses, designations of deposition testimony, proposed verdict forms,

proposed jury instructions, and proposed voir dire questions. If witness testimony is required to

authenticate or to lay the foundation for the admission of any exhibits, counsel must be prepared

to call all such witnesses at the pretrial conference. The Court’s goal is to minimize the amount

of time spent at trial on the introduction of exhibits. To the extent possible, the Court will rule on

the admissibility of all exhibits at the pretrial conference.

        The parties are encouraged, but not required, to submit trial briefs outlining basic legal

theories, anticipated evidence in support of the theories, and the legal basis of any anticipated

evidentiary disputes. The briefs are due August 16, 2019.

        Parties should notify Information Systems Help Desk at 505-348-2110 by August 21,

2019, if they plan to use audio-visual or other courtroom technology during trial. Parties are

responsible for operating this equipment during trial. Parties should be prepared to proceed

without the equipment in the event it breaks or otherwise becomes unavailable. Trial time will not

be utilized for resolving technology issues. Additionally, parties should notify chambers by

August 21, 2019, if anyone whose presence is required for trial plans to bring electronic equipment

into the courthouse. Parties must provide the names of the individuals, their role in the trial, and

the type of equipment they will be bringing.



                                                   4
IT IS SO ORDERED.


                        ______________________________
                        STEPHAN M. VIDMAR
                        United States Magistrate Judge
                        Presiding by Consent




                    5
